—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered April 12, 1994, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeaf brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
*669In reviewing suppression issues, great weight must be accorded to the determination of the hearing court with its particular advantages of having seen and heard the witnesses. Its determination should not be disturbed unless it is clearly unsupported by the record (see, People v Bueno, 177 AD2d 586; People v Cartier, 149 AD2d 524, cert denied 495 US 906). In the present case, the record supports the hearing court’s conclusion that the defendant gave the police permission to take his clothing from the hospital (see, People v Del Valle, 149 AD2d 610).
The defendant also failed to demonstrate that he received ineffective assistance of counsel since "the evidence, the law, and the circumstances * * * viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137,147). Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.